IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 96-40291
                           Summary Calendar
                          __________________


OSCAR HOUSTON,

                                       Petitioner-Appellant,

versus

MICHAEL WILSON, Senior Warden at the
Michael Unit, ET AL.,

                                       Respondents-Appellees.



                          - - - - - - - - - -
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 6:95-CV-925
                          - - - - - - - - - -
                             July 12, 1996

Before HIGGINBOTHAM, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Oscar Houston, Texas inmate #577318, appeals the dismissal

of his habeas petition for failure to exhaust state habeas

remedies.   Houston argues that the district court erred by

dismissing the petition for failure to exhaust and by failing to

sever his habeas claims from his 42 U.S.C. § 1983 claims.

Houston contends that several of the named respondents have




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-40291
                                 -2-

retaliated against him for pursuing this case.   We have carefully



reviewed the record and the appellate arguments.   We conclude

that the district court did not abuse its discretion by

dismissing on exhaustion grounds.   Houston's § 1983 retaliation

claim is not properly before this court because it was raised in

a postjudgment motion and Houston did not amend his notice of

appeal after the district court disposed of the postjudgment

motions.   See Fed. R. App. P. 4(a)(4); Reeves v. Collins, 27 F.3d
174, 177 (5th Cir. 1994).

     All pending motions are DENIED.

     AFFIRMED.